DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
 
Response to Amendment
The Amendment filed on 11/5/2021 has been entered. Claims 32-37 remain pending in the application. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0234202, hereinafter Goix in view of United States Patent No. 5,814,820, hereinafter Dong.
Regarding claim 32, Goix teaches an analyzer, comprising: an electromagnetic radiation source (items 351 and 352) for providing electromagnetic radiation to a sample container for a sample (intended use MPEP § 2114 (II) and is taught in paragraph [0247])), wherein the electromagnetic radiation source provides electromagnetic radiation within a wavelength that overlaps with an excitation band of a first label corresponding to a first target molecule and an electromagnetic radiation at a wavelength that 
Goix fails to teach the electromagnetic radiation source includes a red laser and a green laser and the movable interrogation space is singular and the single movable interrogation space is defined by the size of the spot illuminated by the electromagnetic radiation.
Dong teaches a microscopy technique which has two lasers, one at 532 nm (green) and one at 640 nm (red) which are combined and overlapped onto a sample stimulate a low frequency cross correlation optical fluorescence emission from the sample from which phase and modulation information may be obtained (Dong, column 4, lines 21-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the red and green lasers and to have made the movable interrogation space singular and in doing so defining the interrogation space by the size of the spot illuminated by the electromagnetic radiation because it would allow for stimulation of low frequency cross correlation optical fluorescence emission from the sample from which phase and modulation information may be obtained (Dong, column 4, lines 21-27).

Regarding claim 34, Goix teaches further comprising a processor (paragraph [0257]) configured to: determine a first threshold photon value for the first label corresponding to a background signal in the interrogation space at an emission wavelength of the first label (paragraphs [0195] and [0301]), determine a second threshold photon value for the second label corresponding to a background signal in the interrogation space at an emission wavelength of the second label (paragraphs [0195] and [0301]), receive a first photon count signal from the first detector comprising a photon count value for the first label detected in the interrogation space in each bin of a first plurality of bins (paragraphs [0227] and [0301]), receive a second photon count signal from the second detector comprising a photon count value for the second label detected in the interrogation space in each bin of a second plurality of bins (paragraphs [0227] and [0301]), determine the first target molecule by determining the first label in the interrogation space by identifying each bin of the first plurality of bins having a photon value for the first label greater than the first threshold value (paragraphs [0192]-[0195] and [0301]); and determine the second target molecule by determining the second label in the interrogation space by identifying each bin of the second plurality of bins having a photon value for the second label greater than the second threshold value (paragraphs [0192]-[0195] and [0301]).
Regarding claim 35, Goix teaches wherein the processor is further configured to: determine a concentration of the first target molecule as a function of a sum of the number of bins having a photon value for the first label that is greater than the threshold value (paragraphs [0193], [0227] and [0301]); and determine a concentration of the second target molecule as a function of a sum of the number of bins having a photon value for the second label that is greater than the threshold value (paragraphs [0193], [0227] and [0301]).
Regarding claim 36, Goix teaches wherein the first plurality of bins and the second plurality of bins comprise the same bins (paragraphs [0192]-[0195] and [0301]).
.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goix and Dong as applied to claim 32 above, and further in view of United States Application Publication No. 2003/0062485, hereinafter Fernandez.
Regarding claim 38, Goix and Dong teach all limitations of claim 32; however, they fail to teach further comprising a first filter directing the electromagnetic radiation to the first interrogation space and a second filter directing the electromagnetic radiation to the second interrogation space.
Fernandez teaches a fluorimeter which has a filter in front of each LED so that the excitation band can be further tuned within the spectral width of the LED emission (Fernandez, paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added two filters to the device of Goix because it would allow for further tuning within the spectral width of the electromagnetic radiation (Fernandez, paragraph [0032]).

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the cited references do not disclose or suggest an electromagnetic radiation source including a red laser and a green laser is not found persuasive. As discussed above in the rejection, Dong teaches to use lasers with a wavelength of 532 nm, which corresponds to a green laser, and a wavelength of 640 nm, which corresponds to a red laser. 
In response to applicant's argument that the cited references fail to disclose providing electromagnetic radiation at a wavelength that overlaps with an excitation band of a first label corresponding to a first target molecule and a second electromagnetic radiation at a wavelength that overlaps with an excitation band of a second label corresponding to a second target molecule, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, only the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796